

Exhibit 10.2


TEMPORARY WAIVER AND CONSENT


This TEMPORARY WAIVER AND CONSENT (this “Waiver and Consent”) dated as of May
14, 2020 is entered into by and among ONDECK ASSET FUNDING II, LLC, a Delaware
limited liability company (“Company”), solely with respect to Section 3, On Deck
Capital, Inc., a Delaware corporation (“Holdings”), the Lenders party hereto
which constitute all the Lenders currently party to the Credit Agreement
(defined below) and ARES AGENT SERVICES, L.P., as Administrative Agent (in such
capacity, the “Administrative Agent”).
RECITALS:
WHEREAS, Company, the Lenders party thereto from time to time, the
Administrative Agent, Ares Agent Services L.P., as Collateral Agent for the
Secured Parties, and Wells Fargo Bank, N.A., as Paying Agent, entered into a
Credit Agreement, dated as of August 8, 2018 (as may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
pursuant to which the Lenders have made advances and other financial
accommodations to Company. Capitalized terms not otherwise defined in this
Waiver and Consent have the same meanings as specified in the Credit Agreement;
WHEREAS, Company has advised the Lenders and the Administrative Agent that
Borrowing Base Deficiencies exist as set forth in (i) the weekly Borrowing Base
Reports delivered by the Company on May 1, 2020 and May 8, 2020, in each case
pursuant to Section 5.1(k)(i) of the Credit Agreement, (ii) the monthly
Borrowing Base Certificate delivered by the Company with respect to the April
2020 Monthly Period pursuant to Section 5.1(f)(i) of the Credit Agreement, and
(iii) the April 2020 Monthly Servicing Report delivered by the Company on May
12, 2020, pursuant to Section 5.1(f)(ii) of the Credit Agreement (such Borrowing
Base Deficiencies as so reported in such Borrowing Base Reports, Borrowing Base
Certificate and Monthly Servicing Report, as applicable, the “Existing Borrowing
Base Deficiencies”);
WHEREAS, Company has requested that the Lenders and the Administrative Agent
grant a temporary limited waiver solely during the Waiver Period (as defined
below) with respect to (i) the occurrence and existence of the Existing
Borrowing Base Deficiencies and (ii) the Company’s failure to prepay the Loans
in an amount sufficient to cure the Existing Borrowing Base Deficiencies as
required by Section 2.9 of the Credit Agreement, (the events and circumstances
described in the foregoing clauses (i) through (ii), the “Specified Events”),
and the Lenders and the Administrative Agent have agreed to grant such temporary
limited waiver of the Specified Events subject to the terms and conditions set
forth herein; and
WHEREAS, Company has requested that on the Interest Payment Date occurring on
May 15, 2020 the Lenders and the Administrative Agent agree to apply Collections
for the month of April 2020 (the “April Collections”) solely with respect to
items “first” through “fifth” of Section 2.11(a) of the Credit Agreement, retain
the remaining April Collections in the Collection Account and apply them in
accordance with Section 2.11(b) of the Credit Agreement (without duplication of
payments already made in accordance with Section 2.11(a) of the Credit
Agreement) at the end of the Waiver Period (as defined below) unless otherwise
agreed upon in writing by Company, the Lenders and the Administrative Agent.


NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION 1. TEMPORARY WAIVER AND CONSENT
1.1    Waiver; Limitations. Effective as of the Effective Date (defined below),
subject to the satisfaction of the conditions to effectiveness set forth in
Section 4.1 below, the Lenders and the Administrative Agent hereby waive the
occurrence, existence or continuance of any Specified Event solely







--------------------------------------------------------------------------------



Exhibit 10.2


during the period commencing on the Effective Date and ending at the close of
business on May 19, 2020 (such period, the “Waiver Period”). The waiver set
forth in this Section 1.1 is a one-time waiver only and applies only during the
Waiver Period.
Automatically upon termination of the Waiver Period, (i) the waiver granted by
the Lenders and the Administrative Agent hereunder shall terminate, (ii) all
rights and remedies of the Lenders and the Administrative Agent with respect to
the Specified Events shall be reinstated, (iii) all obligations of the Company
(including any obligation to repay the Loans) with respect to the Specified
Events shall be reinstated. For the avoidance of doubt, if any of the Existing
Borrowing Base Deficiencies or any other Borrowing Base Deficiency exists upon
termination of the Waiver Period, an Event of Default shall be deemed to have
occurred for all purposes immediately upon such termination of the Waiver
Period.
Notwithstanding anything to the contrary herein or in any other Credit
Documents, neither the Lenders nor the Administrative Agent is now waiving, nor
have any of them agreed to waive in the future (i) the breach of any provision
of the Credit Documents (whether presently or subsequently existing or arising),
(ii) any Specified Event or any consequence thereof, except solely to extent the
consequences thereof have been expressly waived solely during the Waiver Period
pursuant to this Section 1.1, (iii) any other Event of Default or Default
(whether presently or subsequently existing or arising) or (iv) any rights,
powers or remedies presently or subsequently available to any Lender, the
Administrative Agent or any other Person against the Company, Holdings, the
Seller, any other Person or any collateral, property or assets, under the Credit
Agreement, any of the other Credit Documents, applicable law or otherwise,
relating to any matter other than solely to the extent expressly waived herein,
each of which rights, powers or remedies is hereby specifically and expressly
reserved and shall continue. Without limiting the generality of the foregoing,
this Waiver and Consent shall not be construed as a waiver or cure of any
Specified Event; and all consequences of the Specified Events (other than those
expressly and temporarily waived pursuant to this Section 1.1) shall survive
this Waiver and Consent; and all consequences of the Specified Events waived
pursuant to this Section 1.1 shall be automatically reinstated with full force
and effect immediately following the Waiver Period.
1.2    Agreement Related to Collections. The parties hereto agree that on the
Interest Payment Date occurring on May 15, 2020 the April Collections shall be
applied solely with respect to items “first” through “fifth” of Section 2.11(a)
of the Credit Agreement and the remaining April Collections shall be held in the
Collection Account and applied in accordance with Section 2.11(b) of the Credit
Agreement (without duplication of payments already made in accordance with
Section 2.11(a) of the Credit Agreement) at the end of the Waiver Period unless
otherwise agreed upon in writing by Company, the Lenders and the Administrative
Agent.
1.3    No Obligation to Make Loans. During the Waiver Period the Company shall
not request any Loans and the Lenders shall not be required to fund any Loans to
the Company and the Company shall not be permitted to make any Restricted Junior
Payments during the Waiver Period.
1.4        Reservation of Rights. The Lenders and the Administrative Agent
hereby expressly reserve all of their rights and remedies under and with respect
to the Credit Agreement and the other Credit Documents from and after the Waiver
Period with respect to any Specified Events.
SECTION 2. REPRESENTATIONS AND WARRANTIES
In order to induce the Administrative Agent and the Lenders party hereto to
enter into this Waiver and Consent, Company represents and warrants to the
Administrative Agent and Lenders, on the Effective Date, that the following
statements are true and correct, it being understood and agreed that the
representations





--------------------------------------------------------------------------------



Exhibit 10.2


and warranties made on the Effective Date are deemed to be made concurrently
with the consummation of the transactions contemplated hereby:
2.1    Due Authorization. The execution, delivery and performance of this Waiver
and Consent have been duly authorized by all necessary action on the part of
Company.
2.2    Binding Obligation. This Waiver and Consent has been duly executed and
delivered by the Company and is the legally valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability.
2.3    Incorporation of Representations and Warranties from Credit Agreement.
The representations and warranties contained in Section 4 of the Credit
Agreement are true and correct in all material respects on and as of the
Effective Date as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true and correct in all material respects on and as of such
earlier date; provided that, in each case, such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof.
2.4    No Default or Event of Default. After giving effect to the limited waiver
set forth in Section 1.1, no Servicer Default, Default or Event of Default has
occurred and is continuing.
SECTION 3. RELEASE. IN CONSIDERATION OF THE LIMITED WAIVER CONTAINED HEREIN THE
SUFFICIENCY OF WHICH IS HEREBY ACKNOWLEDGED, EACH OF THE COMPANY AND HOLDINGS,
ON BEHALF OF THEMSELVES AND THEIR RESPECTIVE SUBSIDIARIES, HEREBY IRREVOCABLY
RELEASES AND FOREVER DISCHARGES THE ADMINISTRATIVE AGENT AND EACH LENDER AND
EACH OF THEIR RESPECTIVE AFFILIATES AND ITS OFFICERS, PARTNERS, DIRECTORS,
TRUSTEES, EMPLOYEES AND AGENTS (EACH, A “RELEASED PERSON”) OF AND FROM ALL
DAMAGES, LOSSES, CLAIMS, DEMANDS, LIABILITIES, OBLIGATIONS, ACTIONS AND CAUSES
OF ACTION WHATSOEVER WHICH ANY SUCH PERSON MAY NOW HAVE OR CLAIM TO HAVE ON AND
AS OF THE DATE HEREOF AGAINST ANY RELEASED PERSON, WHETHER PRESENTLY KNOWN OR
UNKNOWN, LIQUIDATED OR UNLIQUIDATED, SUSPECTED OR UNSUSPECTED, CONTINGENT OR
NON-CONTINGENT, AND OF EVERY NATURE AND EXTENT WHATSOEVER WITH RESPECT TO THE
CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED THEREBY (COLLECTIVELY, “CLAIMS”). EACH OF THE COMPANY AND HOLDINGS
REPRESENTS AND WARRANTS TO THE ADMINISTRATIVE AGENT AND EACH LENDER THAT NONE OF
THE COMPANY, HOLDINGS OR THEIR RESPECTIVE SUBSIDIARIES HAS GRANTED OR PURPORTED
TO GRANT TO ANY OTHER PERSON ANY INTEREST WHATSOEVER IN ANY CLAIM, AS SECURITY
OR OTHERWISE.
SECTION 4. MISCELLANEOUS
4.1    Conditions of Effectiveness. This Waiver and Consent shall become
effective as of the date (such date, the “Effective Date”) on which the
Administrative Agent has received counterparts of this Waiver and Consent
executed by Company, the Administrative Agent and all Lenders currently party to
the Credit Agreement.
4.2    Fees and Expenses. The Company shall pay or reimburse all the
Administrative Agent’s and the Lenders’ respective out-of-pocket fees and
expenses (including fees and expenses of counsel)





--------------------------------------------------------------------------------



Exhibit 10.2


incurred in connection with this Waiver and Consent and the transactions
contemplated hereby in accordance with Section 9.2 of the Credit Agreement.
4.3    Reference to and Effect on the Credit Agreement and the Other Credit
Documents.
(a) Except as expressly set forth herein, no other amendments, changes or
modifications to the Credit Agreement and each other Credit Document are
intended or implied, and in all other respects the Credit Agreement and each
other Credit Document are and shall continue to be in full force and effect and
are hereby in all respects specifically ratified, restated and confirmed by all
parties hereto as of the Effective Date and Company shall not be entitled to any
other further amendment by virtue of the provisions of this Waiver and Consent
or with respect to the subject matter of this Waiver and Consent. To the extent
of conflict between the terms of this Waiver and Consent and the other Credit
Documents, the terms of this Waiver and Consent shall control. The Credit
Agreement and this Waiver and Consent shall be read and construed as one
agreement.
(b) The execution, delivery and effectiveness of this Waiver and Consent shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender, Administrative Agent or Agent under the Credit
Agreement, nor constitute a waiver of any provision of the Credit Agreement.
4.4    Binding Effect. This Waiver and Consent shall be binding upon and inure
to the benefit of each of the parties hereto and their respective successors and
assigns.
4.5    Governing Law. This Waiver and Consent and the rights and obligations of
the parties hereunder shall be governed by, and shall be construed and enforced
in accordance with, the laws of the State of New York.
4.6    CONSENT TO JURISDICTION. WITHOUT LIMITING SECTION 9.14 OF THE CREDIT
AGREEMENT, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO, OR ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK. BY EXECUTING AND DELIVERING THIS WAIVER AND CONSENT, EACH OF COMPANY AND
HOLDINGS, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (a)
ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF
SUCH COURTS; (b) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (c) AGREES THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO COMPANY AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 9.1 OF THE CREDIT AGREEMENT AND TO
ANY PROCESS AGENT APPOINTED BY IT IS SUFFICIENT TO CONFER PERSONAL JURISDICTION
OVER COMPANY OR HOLDINGS (AS THE CASE MAY BE) IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (d) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST COMPANY IN THE
COURTS OF ANY OTHER JURISDICTION.
4.7    WAIVER OF JURY TRIAL. WITHOUT LIMITING SECTION 9.15 OF THE CREDIT
AGREEMENT, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AGREES TO WAIVE ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING HEREUNDER OR ANY DEALINGS BETWEEN THEM RELATING TO





--------------------------------------------------------------------------------



Exhibit 10.2


THE SUBJECT MATTER HEREOF OR THE LENDER/BORROWER RELATIONSHIP ESTABLISHED
PURSUANT TO THE CREDIT DOCUMENTS. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL
ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER HEREOF, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.
4.6    Execution in Counterparts. This Waiver and Consent may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Waiver and Consent by fax or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Waiver and
Consent.
4.7    Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
4.8    Credit Document. This Waiver and Consent shall constitute a Credit
Document for all purposes.


IN WITNESS THEREOF, the parties hereto have caused this Temporary Waiver and
Consent to be executed by their respective officers thereunto duly authorized,
as of the date first above written.


ONDECK ASSET FUNDING II, LLC,
as Company




By:    /s/ Kenneth A. Brause
Name:    Kenneth A. Brause
Title:    Chief Financial Officer




ON DECK CAPITAL, INC.
solely with respect to Section 3, as Holdings,




By:    /s/ Kenneth A. Brause
Name:    Kenneth A. Brause
Title:    Chief Financial Officer




ARES AGENT SERVICES, L.P.,
as Administrative Agent


By: Ares Agent Services GP LLC,
its General Partner




By:    /s/ Jeffrey W. Kramer
Name:    Jeffrey W. Kramer
Title:    Authorized Signatory







--------------------------------------------------------------------------------



Exhibit 10.2



LIBERTY MUTUAL INSURANCE COMPANY,
as a Class A Lender




By:    /s/ Christopher J. Felton
Name:    Christopher J. Felton
Title:    Executive Vice President




PEERLESS INSURANCE COMPANY,
as a Class A Lender




By:    /s/ Christopher J. Felton
Name:    Christopher J. Felton
Title:    Executive Vice President




EMPLOYERS INSURANCE COMPANY OF WAUSAU,
as a Class A Lender




By:    /s/ Christopher J. Felton
Name:    Christopher J. Felton
Title:    Executive Vice President




THE OHIO CASUALTY INSURANCE COMPANY,
as a Class A Lender




By:    /s/ Christopher J. Felton
Name:    Christopher J. Felton
Title:    Executive Vice President




LIBERTY MUTUAL FIRE INSURANCE COMPANY,
as a Class A Lender




By:    /s/ Christopher J. Felton
Name:    Christopher J. Felton
Title:    Executive Vice President













--------------------------------------------------------------------------------



Exhibit 10.2


SAFECO INSURANCE COMPANY OF AMERICA,
as a Class A Lender




By:    /s/ Christopher J. Felton
Name:    Christopher J. Felton
Title:    Executive Vice President




ARES SECURED INCOME MASTER FUND LP,
as a Class A Lender


By: Ares Management LLC,
its Manager


By:    /s/ Jeffrey W. Kramer
Name:    Jeffrey W. Kramer
Title:    Authorized Signatory




SONORAN CACTUS PRIVATE ASSET BACKED FUND, LLC, as a Class B Lender


By: Ares Cactus Operating Manager GP, LLC, its Manager


By:    /s/ Jeffrey W. Kramer
Name:    Jeffrey W. Kramer
Title:    Authorized Signatory




GLENLAKE LOAN FUND, LLC,
as a Class B Lender


By: Ares Management LLC, its Investment Manager


By:    /s/ Jeffrey W. Kramer
Name:    Jeffrey W. Kramer
Title:    Authorized Signatory




ARES CREDIT STRATEGIES INSURANCE DEDICATED FUND SERIES OF SALI MULTI-SERIES
FUND, L.P., as a Class B Lender


By: Ares Management LLC, its investment subadvisor


By:    /s/ Matthew G. Jill
Name:    Matthew G. Jill
Title:    Authorized Signatory





--------------------------------------------------------------------------------



Exhibit 10.2




SA REAL ASSETS 20 LIMITED,
as a Class B Lender


By: Ares Management LLC, its investment manager


By:    /s/ Matthew G. Jill
Name:    Matthew G. Jill
Title:    Authorized Signatory




ARES ASSET-BACKED LOAN FUND LP,
as a Class B Lender


By: Ares Capital Management III LLC, its management company


By:    /s/ Jeffrey W. Kramer
Name:    Jeffrey W. Kramer
Title:    Authorized Signatory







